Citation Nr: 1727697	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for conditions of the hands, bilaterally, to include eczema and atopic dermatitis of the hands, and hyperkeratoses of the palms.  

2.  Entitlement to service connection for neuropathies of the bilateral upper and lower extremities and the back, including due to chemical exposures in service.  

3.  Entitlement to service connection for an upper back disability.  

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a neck disability.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for drug and alcohol dependency.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran service on active duty from January 1976 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  These decisions include March 2010 and August 2011 decisions denying service connection for a condition of the hands, drug and alcohol dependence, and hearing loss; and a November 2013 decision denying service connection for neuropathies of the upper and lower extremities and back, denying service connection for an upper back disability (previously characterized as upper back pain), and denying reopening of a claim for service connection for a neck disability (previously characterized as progressive neck pain).

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 hearing conducted at the RO.  A transcript is of record.   

At his hearing before the undersigned as well as in submitted statements, the Veteran clarified that he was claiming a condition of neuropathies of the upper and lower extremities and the back as due to petroleum and other chemical exposures in service, which was distinct from a claim for an upper back disability as related to his operation of a heavy refueling vehicle in service with inadequate suspension.  Hence, the Veteran's back is mention in two appealed claims, but the claims are distinct from one another.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for a condition of the hands, an upper back disability, a neck disability (reopened claim), and neuropathies of the upper and lower extremities and the back, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a neck disability was denied in a rating decision issued in March 2010; the Veteran did not appeal or submit new and material evidence within a year of this rating decision and the decision is final. 

 2.  Evidence added to the record since March 2010 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability.  The added evidence is thus both new and material.

3.  In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of the appeal of the claim for service connection for drug and alcohol dependence is requested.

4.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the claim for service connection for hearing loss is requested.




CONCLUSIONS OF LAW

1.  The requirements to reopen the finally denied claim of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 20.1103 (2016).

2.  The requirements for withdrawal of appeal of the claim for service connection for drug or alcohol dependence have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The requirements for withdrawal of appeal of the claim for service connection for hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Service Connection for a Neck Disability

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied the Veteran's claim for service connection for a neck disability, then characterized as "neck sprain (also claimed as cervical spine C5-C6)," in March 2010.  The Veteran did not timely appeal the rating decision as to that claim, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the March 2010 decision included inconsistent statements by the Veteran regarding neck sprain history, no record of in-service injury, private medical records documenting a history of neck pain many years after service, and no medical opinion evidence linking a current neck disability to service.  

Evidence added to the record since the May 2009 decision includes private medical opinions of  Dr. Y.Z., a doctor of osteopathy, linking neck and back disability to the Veteran's in-service work driving a refueling vehicle, which involved jarring motion.  Evidence also included new statements and testimony of the Veteran and his spouse regarding a history of neck pain from service.  Thus, a previously unestablished element of the claim, a link between in-service injury and current disability, is additionally supported by new evidence which is not cumulative or redundant of prior evidence of record.  This new evidence warrants additional development, as directed by the remand, below.  The claim is thus reopened.  38 C.F.R. § 3.156 (a).

Withdrawn Appeals of Claims for Service Connection for Drug and Alcohol Dependence and Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn his appeal on the issues of entitlement to service connection for drug and alcohol dependence, and service connection for hearing loss.  For the former, this was done by a May 2016 request to withdraw signed by the Veteran's authorized representative.  For the latter, this was done by an August 2016 request to withdraw signed by the Veteran.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to either of these appeals.  Accordingly, the Board does not have jurisdiction to review these two appeals, and they are dismissed.

ORDER

New and material evidence having been received, the claim for service connection for a neck disability is reopened, and to this extent only the appeal is granted.

The appeal of the claim for service connection for drug and alcohol dependence is dismissed.

The appeal of the claim for service connection for hearing loss is dismissed. 


REMAND

The Veteran has testified and submitted statements of family members to the effect that he had developed callouses on his hands in service and his conditions of the hands grew progressively worse since service.  He also testified to exposure to petroleum products and other chemicals in service, including in work driving a refueling vehicle and supplying fuel to a military base in Germany.  While he reported in July 2013 to an ambulatory care nurse that his exposure was working as a mechanic in service, his other statements and service records inform of primary duties as a truck driver or driver/operator of a refueling vehicle.  

The record contains medical reports and statements by Dr. Y.Z., a private osteopathic doctor, which attribute the Veteran's claimed disabilities to exposure to petroleum products and other chemicals in service as well as, with respect to neck and upper back disability claims, to jarring movements from driving a refueling vehicle in service.  However, Dr. Y.Z. did not provide any clear rationale for these opinions, and did not provide an analysis considering contrary evidence.  Hence, the opinions are of limited probative value to support the claims.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (A medical opinion that contains only data and conclusions cannot be accorded any weight).  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).  

Dr. Y.Z.'s opinions serve to indicate potential links to service for each of the claimed disabilities, and hence VA examinations addressing these issues are warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regrettable, adequate examinations have yet to be afforded the Veteran addressing the claims.  Hence, remand with associated unfortunate delay of adjudication is necessary to provide these examinations.  While the Veteran was afforded a dermatology examination in December 2009 with that examiner ultimately opining that the Veteran's eczema of the hands was not at least as likely as not related to service, other skin conditions of the hands identified in the record and the subject of appeal were not then addressed.     

Post-service records inform that the Veteran worked following service in construction, and that he developed skin lesions in other areas of the body associated with sun exposure.  At the December 2009 dermatology examination he reported having had many different jobs post-service, including as a laborer, a gold miner, a silver miner, an ironworker, and a carpenter.  Hence, VA examiners should consider these post-service activities and exposures as possible factors in development of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify sources of treatment for the claimed conditions.  After securing any necessary releases, request any relevant identified records not yet obtained.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  Then, the claims file should be provided to an environmental toxicologist (if possible, if not available then a general medical opinion is allowed), to determine whether claimed neuropathy in the extremities and in the back, and conditions of the Veteran's hands, are at least as likely as not (50 percent or greater probability) cause by the Veteran's exposure to petroleum, diesel fuel, or other chemicals, in the course of work operating a refueling vehicle in service while stationed in Germany.  

The examiner should accept as credible the Veteran's role as an operator of such a refueling vehicle, with associated fuel or chemical exposures, but not additional narratives provided by the Veteran of excessive exposures to fuels or chemicals not consistent with such work.  The examiner should provide separate opinions for the claimed neuropathy affecting the extremities and the back, and for each identified condition of the Veteran's hands.  

The examiner must address the opinions expressed by the private osteopath Y.Z., contained in private treatment records including in particular records associated with the claims file in October 2013 and March 2017, with regard to the belief that in-service exposures caused the claimed conditions.  The examiner should also note the VA dermatology examination conducted in December 2009, and the lay statements of record regarding the presence of callouses on the hands from service and progressive worsening of the hands following service.  

While the examiner should consider the Veteran's and other lay statements of record, he or she need not accept these as valid if unsupported or otherwise in conflict with more objective evidence of record.  The examiner should also note the Veteran's history of many and varied physical jobs following service, including in construction, as a laborer, as a gold miner, as a silver miner, as an ironworker, and as a carpenter.  The examiner should also note the Veteran's development of skin lesions in other areas of the body associated with sun exposure.  

The examiner must provide a complete explanation (rationale), supported by the record and medical knowledge, for all opinions provided.  

If an in-person examination is not required, one should be conducted.  

3.  Thereafter, schedule the Veteran for an examination of the claimed conditions of the hands, to include eczema, atopic dermatitis, and palmar hyperkeratoses, developed in service or are otherwise causally related to service.  The Veteran's claims file together with the newly obtained report by the environmental toxicologist (as requested in remand Instruction 2) should be made available to and reviewed by the examiner.  All tests and studies deemed necessary should be conducted.  

The examiner must address the opinions expressed by the private osteopath Y.Z., contained in private treatment records including in particular records associated with the claims file in October 2013 and March 2017, as well as submitted lay statements, with regard to the belief that exposures in service caused the Veteran's conditions of his hands or that the conditions of his hands had their onset in service.  The examiner should note the lay assertions that he developed callouses in service and that they progressed following service to the current state of the Veteran's hands.  While the examiner should consider the Veteran's and other lay statements of record, he or she need not accept these as valid if unsupported or otherwise in conflict with more objective evidence of record.  The examiner should also note the Veteran's history of many and varied physical jobs following service, including in construction, as a laborer, as a gold miner, as a silver miner, as an ironworker, and as a carpenter.  The examiner should also note the Veteran's development of skin lesions in other areas of the body associated with sun exposure.  


The examiner should carefully review the record and provide opinions, separately for each identified condition of the hands (including, but not limited to, eczema, atopic dermatitis, and palmar hyperkeratoses), addressing whether it is at least as likely as not (50 percent or greater probability) that the condition developed in service or is otherwise causally related to service, including whether causally related to activities involving operating a refueling vehicle in service.  The examiner must provide a complete explanation (rationale), supported by the record and medical knowledge, for all opinions provided.  

4.  Then, schedule the Veteran for an examination to determine whether his claimed neck disability and upper back disability are related to service.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests and studies deemed necessary should be conducted.  

The examiner must address the opinions expressed by the private osteopath Y.Z., contained in private treatment records including in particular records associated with the claims file in October 2013 and March 2017, with regard to the belief that work in service driving a refueling vehicle and associated jarring motion caused claimed neck and upper back disabilities.  However, the examiner should also consider the Veteran's history of many and varied physical jobs following service, including in construction, as a laborer, as a gold miner, as a silver miner, as an ironworker, and as a carpenter.  

While the examiner should consider the Veteran's and other lay statements of record, he or she need not accept these as valid if unsupported or otherwise in conflict with more objective evidence of record.  

The examiner should carefully review the record and provide opinions, separately for any identified disabilities of the neck and upper back, addressing whether it is at least as likely as not (50 percent or greater probability) that the disability developed in service or is otherwise causally related to service, including whether causally related to activities involving operating a refueling vehicle in service.  The examiner must provide a complete explanation (rationale), supported by the record and medical knowledge, for all opinions provided.  

5.  After completing the requested actions, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


